         Case 1:20-cv-04162-LGS Document 12 Filed 09/24/20 Page 1 of 1




IN THE UNITED STATES DISTRICT COURTSOUTHERN DISTRICT OF NEW YORK
____________________________________
TYLER ERDMAN,                        )
                                     )
      Plaintiff,                     ) Case No.: 1:20-cv-04162-UA
                                     )
v.                                   )
                                     )
ADAM VICTOR and                      )
THE BOARD OF MANAGERS OF             ) PROOF OF NOTICE
MANHATTAN PLACE CONDOMINIUM )
                                     )
      Defendants.                    )
____________________________________)



       I, Tyler Erdman, hereby affirms:



       A copy of the September 23, 2020 order and related documents were sent to Mr. Steven
Landy, counsel for the Board of Managers of Manhattan Place Condominium via email to
slandy@landywolf.com​ on September 24, 2020.



       Dated: September 24, 2020

                                                        /s/ Tyler I. Erdman
                                                        Tyler I. Erdman
                                                        Telephone: (917) 301-0401
                                                        Email: ​tyler@erdman.it
                                                        20 Old Farm Road
                                                        Weston, CT 06883

                                                        Plaintiff Pro Se
